tcmemo_2010_281 united_states tax_court sheila a and ramon j jeanmarie petitioners v commissioner of internal revenue respondent docket no filed date sheila a and ramon j jeanmarie pro_se brock e whalen for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure addition_to_tax pursuant to sec_6651 the issues for decision are whether dollar_figure in disability benefits that ramon j jeanmarie petitioner received in from the office of personnel management opm is excludable from income pursuant to sec_104 whether petitioners failed to report interest_income totaling dollar_figure on their joint form_1040 u s individual_income_tax_return and whether petitioners are liable for the sec_6651 addition_to_tax for failure to timely file their joint federal_income_tax return unless otherwise indicated all section references are to the internal_revenue_code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact the parties have stipulated some facts which we so find when they petitioned the court petitioners resided in texas petitioner served in the u s army from until when he received an honorable discharge after he left the army he was employed as a civil service employee of the u s navy he retired in and began receiving disability benefits from opm under the civil service retirement_system csrs in petitioner received from opm dollar_figure in disability benefits under the csrs these distributions were reported to respondent and categorized as 3-disability payments on the form csa 1099r statement of annuity paid that opm issued in petitioners also received dollar_figure of interest from firstlight federal credit_union firstlight and dollar_figure of interest from the department of the treasury treasury_department upon the redemption of a u s savings bond on their joint federal_income_tax return filed date petitioners failed to report the dollar_figure in distributions from opm and the dollar_figure of aggregate interest received from firstlight and the treasury_department opinion petitioners bear the burden of proving that respondent’s determinations are in error see rule a i disability benefits in jeanmarie v commissioner tcmemo_2003_337 jeanmarie i petitioners litigated the taxability of petitioner’s disability benefits received during tax_year in that case this court ruled that the disability benefits also classified as 3-disability payments by opm were not excludable from income under sec_104 and consequently petitioners were required to include them on their joint return id the doctrine_of collateral_estoppel is intended to avoid repetitious litigation by precluding the relitigation of any issue of fact or law that was actually litigated and that resulted in a final judgment see montana v united_states 1petitioners have not claimed or shown that they meet the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue affecting their liability for tax u s collateral_estoppel may apply with respect to an issue if it is identical to one decided in prior litigation a court of competent jurisdiction rendered a final judgment in the prior litigation the person against whom collateral_estoppel is asserted was a party to the prior litigation the parties actually litigated the issue and the resolution of the issue was essential to the prior decision and the controlling facts and applicable legal rules are unchanged from those in the prior litigation sawyer trust v commissioner 133_tc_60 90_tc_162 affd 904_f2d_525 9th cir see 652_f2d_537 5th cir these requirements are met as to the issue of the taxability of petitioner’s disability benefits this issue is identical to the sole issue in jeanmarie i this court a court of competent jurisdiction rendered in jeanmarie i a final judgment that is no longer subject_to appeal see rule a the parties in these two proceedings are identical in jeanmarie i petitioners fully litigated the taxability of the disability benefits the resolution of that issue was essential to the judgment in favor of respondent as it was the only issue litigated finally the controlling facts and applicable legal rules remain unchanged-- the issues in the two cases differ only in that they refer to disability payments made in different tax years and for different amounts petitioners have failed to allege or prove any facts that would alter the characterization of the disability payments in this case accordingly petitioners are collaterally estopped from relitigating the taxability of petitioner’s disability benefits but even if collateral_estoppel did not apply petitioners would not be entitled to exclude the payments from gross_income petitioners seek to exclude the payments under sec_104 as amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country benefits paid under csrs do not provide compensation_for personal injuries or sickness incurred in military service so as to be excludable under sec_104 78_tc_864 affd per curiam 709_f2d_1206 8th cir jeanmarie v commissioner 2petitioners argue that respondent is estopped from litigating the taxability of the disability payments because they assert respondent determined that petitioner’s payment was properly excluded from gross_income collateral_estoppel does not apply to any such determination however if for no other reason than that the issue was not one that was litigated or one upon which a final judicial determination was made see sawyer trust v commissioner 133_tc_60 the mere acceptance or acquiescence in returns filed by a taxpayer in previous years creates no estoppel against the commissioner nor does the overlooking of an error in a return upon audit create any such estoppel mora v commissioner tcmemo_1972_123 see 381_us_68 auto club of mich v commissioner 353_us_180 77_tc_765 supra we sustain respondent’s determination that the disability payments are includable in petitioners’ gross_income for taxable_year ii interest_income sec_61 defines gross_income broadly as all income from whatever source derived which includes interest_income sec_61 in petitioners received dollar_figure of interest from firstlight and dollar_figure of interest from the treasury_department they have offered no reason for not reporting the interest_income we sustain respondent’s determination with respect to this issue iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer establishes that the failure is due to reasonable_cause and not due to willful neglect it is undisputed that petitioners did not timely file their federal tax_return for taxable_year respondent has met his burden of production under sec_7491 116_tc_438 petitioners have not alleged or established that they had reasonable_cause for failing to file a timely return accordingly petitioners are liable for the sec_6651 addition_to_tax iv sec_6673 penalty sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained proceedings primarily for delay petitioners have deluged this court with motions repeatedly seeking delay they refused to participate in good_faith in the stipulation process the primary issue which they have sought to litigate in this proceeding was decided adversely against them in jeanmarie i cf 74_tc_864 imposing a sec_6673 penalty on the court’s own motion where the taxpayers had attempted twice to relitigate an issue previously decided against them affd 647_f2d_813 8th cir these various considerations make us think that petitioners have instituted this proceeding primarily for delay while we decline to impose a penalty today we warn petitioners that they may be subject_to a sec_6673 penalty even on the court’s own motion if they persist in maintaining proceedings in this court primarily for delay to reflect the foregoing decision will be entered for respondent
